Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/03/2021 has been entered. 

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 05/03/2022.  In the Amendment, Applicant amended claims 1-3, 5, 9, 11 and 19.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, etc.);
Claims 1-20 are allowed.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 05/03/2022  has been considered (see form-1449, MPEP 609).

Terminal Disclaimer
The Terminal Disclaimer filed on 12/09/2021 has been acknowledged and has been approved.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of records, e.g., Zhang et al. (US PGPUB 2017/0032012, hereafter Zhang) discloses replication logs logging mutations of the first table, and an associated replication configuration file including a first association that associates the first table with a replication family and inserting a second association in the replication configuration file that associates a second table having a non-loadable state with the replication family and then association of the second table with the replication family causes persistence of any replication logs in the replication log file that correspond to any mutations of the first table during the existence of the second table.  Another prior art of records, e.g., Srivastava et al. (US PGPUB 2005/0044356, hereafter Srivastava) discloses provide a hash function wherein a public key cryptosystem generally is utilized to establish a secure data communication channel through key exchanges among the participants. Two or more parties, who wish to communicate over a secure channel, exchange or make available to each other public (or non-secure) key values. Each party uses the other party's public key value to privately and securely compute a private key, using an agreed-upon algorithm. The parties then use their derived private keys in a separate encryption algorithm to encrypt messages passed over the data communication channel.  However, neither Zhang nor Srivastava explicitly discloses these combine features “retrieve from a computer node among the plurality of computer nodes a second fingerprint file that includes a plurality of second hash values, wherein each second hash value corresponds to a second region of the second metadata file, wherein each second region comprises at least part of a key-value-timestamp triple among a second plurality of key-value-timestamp triples in the second metadata file, and based on determining that first hash values are not present among the plurality of second hash values, identify in the first metadata file one or more key-value-timestamp triples among the first plurality of key-value-timestamp triples that correspond to the first hash values not present among the plurality of second hash values, and update the second metadata file with the one or more key-value-timestamp triples among the first plurality of key-value-timestamp triples that were identified in the first metadata file, wherein the particular block of data has been stored to a first computer node among the plurality of computer nodes, which is associated with the first metadata file and has also been stored to a second computer node among the plurality of computer nodes, which is distinct from the first computer node and is associated with the second metadata file, and determine whether all second hash values are present among the plurality of first hash values.

This feature in light of other features, when considered as a whole, in the independent claims 1 and 11 are allowable over the prior arts of record.

Search for prior art on PE2E database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1 and 11. 
	The dependent claims depending upon claims 1 and 11 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163